Case 1:21-cv-00863-GBD Document 34 Filed 06/15/21 Page 1 of 1

 

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SOLAX ENERGIA ALTIPLANO
S.A. DE. C.V. and SOLAX ENERGY LLC,

 

Plaintiffs, ORDER
-against- 21 Civ. 863 (GBD)

ITHUBA CREDIT CORPORATION, ITHUBA
SAVINGS AND CREDIT, ITHUBA INVESTMENT
BANK AND STATUTORY TRUST, ITHUBA
BUSINESS ADVISORY SERVICES INC., ITHUBA
HOLDINGS INC., ISCC GROUP OF COMPANIES,
JEAN BILALA, and PAUL MALEKA SEFUDI

Defendants.

 

GEORGE B. DANIELS, United States District Judge:

The initial conference scheduled for June 16, 2021 at 9:30 a.m. is hereby cancelled.

An oral argument on Defendants’ Motion to Dismiss the Complaint is scheduled for August
18, 2021 at 11:00 a.m.

The parties shall make Rule 26 initial disclosures within 14 days of this Order.

All further discovery shall be stayed until August 18, 2021.

Dated: New York, New York
June (5, 2021 SO ORDERED.

GHORGE)B. DANIELS
United States District Judge

 

 
